DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 30 September 2022 has been entered.

Status
	Applicant’s reply dated 30 September 2022 to the previous Office action dated 31 March 2022 is acknowledged.  Claims 1-9, 13-27, 30-31, and 33-43 are pending in the application.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 May 2021.
Claims 2-9, 14-27, and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election of species porous clay carrier material and species flavoring agent comprising a compound having a carbon-carbon double bond, a carbon-oxygen double bond, or both releasable material was made without traverse in the reply filed on 28 May 2021.
	Claims 1, 13, 33-37, and 42-43 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2016/0157515 A1; published 09 June 2016; of record) in view of Meyer et al. (US 2001/0045215 A1; published 29 November 2001; of record) and as evidenced by Powers et al. (US 2009/0053388 A1; published 26 February 2009; of record) and as evidenced by Friedman et al. (Journal of Agricultural and Food Chemistry, vol. 48, no. 11, 2000, pages 5702-5709).
	Chapman et al. discloses a water-permeable fabric pouch containing a composition comprising a releasable component released from the composition and the pouch under mouth conditions and a release modifying agent adapted to react with a releasable component thereby modifying the release thereof from the pouch (abstract; claim 1) wherein the composition comprises a particulate non-tobacco material treated to contain nicotine and flavoring agent (claim 17) wherein flavor components are a type of releasable component (paragraph [0052]) wherein the release modifying agent may be in powdered or particulate form associated with the composition contained in the cavity of the pouch and the release modifying agent may be admixed with the composition (paragraph [0062]) wherein the release modifying agent may include an absorbent or adsorbent (paragraph [0078]) such as adsorbent clay (paragraph [0080]) wherein the composition may include sweetener, binder, humectant, xanthan gum, and/or tobacco (paragraphs [0043], [0051]-[0052]) wherein substantial amounts of the releasable component may be ingested after a time suitable for use/enjoyment by the user for example about 10-60 minutes or 15-45 minutes (paragraph [0039]) wherein the pouch may be comprised of fleece (paragraphs [0001], [0008]) wherein a natural flavor may be cinnamon (paragraph [0051]).
	Although Chapman et al. does not disclose a particular example that uses clay as the release modifying agent and also includes flavoring agent in the composition, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to make the pouch of Chapman et al. with a composition in the cavity therein that includes particulate clay release modifying agent and flavoring agent cinnamon, and wherein substantial amounts of the flavoring agent are released over a period of about 15-45 minutes after placement in the mouth (i.e., releasable material is configured for sustained release) for enjoyment of the user, with a reasonable expectation of success.
	As evidenced by Powers et al., microporous particulates such as clay adsorb flavorants into their pores (paragraph [0058]) in flavor emitting compositions (title), and therefore the flavoring agent in the composition of Chapman et al. as discussed above would be adsorbed into the pores of the clay in such composition.
As evidenced by Friedman et al., the flavor of cinnamon is provided by cinnamaldehyde (abstract), which contains a carbon-carbon double bond and is an aldehyde (Figure 1).
Chapman et al. does not disclose sepiolite as claimed.
Meyer et al. discloses clay in tobacco products (abstract) wherein sepiolite is discussed therein as a type of clay that is porous that adsorbs flavoring substances (paragraphs [0011]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chapman et al. and Meyer et al. by using the sepiolite of Meyer et al. as the clay in the composition within the pouch of Chapman et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use a type of porous clay therein known for use in tobacco products to adsorb flavoring substances.
Regarding the claimed recitation of sustained release of about 25-90 wt% of the releasable material being released from the oral product during a time of about 15-45 minutes after the oral product is positioned in the oral cavity of the consumer, although Chapman et al. does not disclose such percent sustained release as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize enjoyment of the user by varying the amount of flavoring agent that can be released over time by the pouch of Chapman et al. in view of Meyer et al. as discussed above, through routine experimentation, such as ensuring enjoyable release of flavoring agent over 45 minutes as suggested by Chapman et al. which would encompass such sustained release for such 45 minutes (i.e., about 33 wt% released every 15 minutes, which is within the claimed range of about 25-90 wt% in 15-45 minutes), with a reasonable expectation of success, per MPEP 2144.05(II).
	Regarding claim 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to make the pouch of Chapman et al. in view of Meyer et al. as discussed above comprised of fleece, with a reasonable expectation of success.
	Regarding claim 36, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to use no tobacco material other than nicotine in the composition of Chapman et al. in view of Meyer et al. as discussed above, with a reasonable expectation of success, given that tobacco material is optional in the composition of Chapman et al. and thus may be excluded therefrom.
Regarding claim 37, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to include sweetener, binder, humectant, xanthan gum, and/or tobacco in the composition of Chapman et al. in view of Meyer et al. as discussed above, with a reasonable expectation of success.

Claims 1, 13, 33-37, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. in view of Meyer et al. and as evidenced by Powers et al. and Friedman et al. as applied to claims 1, 13, and 33-37 above, and further in view of Onal et al. (Clays and Clay Minerals, vol. 56, no. 5, 2008, pages 511-519).
Chapman et al., Meyer et al., Powers et al., and Friedman et al. are relied upon as discussed above.
Chapman et al., Meyer et al., Powers et al., and Friedman et al. do not disclose pore sizes as in claim 43.
Onal et al. discloses sepiolite having average macropore and micro-mesopore radii of 35 nm and 2.4 nm (i.e., average pore diameters of 70 nm and 4.8 nm) (title; abstract) which is used in pharmaceuticals (page 517 second column second paragraph) and has high porosity (page 518 first column).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chapman et al., Meyer et al., Powers et al., Friedman et al., and Onal et al. by using the sepiolite having average macropore diameter of 70 nm of Onal et al. as the sepiolite in the composition within the pouch of Chapman et al. in view of Meyer et al. as evidenced by Powers et al. and Friedman et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use a clay sepiolite therein known for use in pharmaceuticals and having a high porosity given that Chapman et al. teaches using an adsorbent such as clay and Meyer et al. suggests a high porosity would be advantageous because adsorbing flavoring substances is due to the porous nature of the clay sepiolite.

Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive.
Applicant argues that Chapman et al. does not teach or suggest any association of the flavoring agent with the releasable material (remarks page 9).  In response, on the contrary, Chapman et al. specifically teaches that flavor components are a type of releasable component (paragraph [0052]).
Applicant argues that Chapman et al. teaches that the release modifying agent does not contact the releasable material until use of the pouch in the mouth and that adsorbent agent may capture certain materials present in a composition as they are released from the composition rather than teaching releasable material (flavoring agent) already at least partially adsorbed or absorbed into pores (remarks pages 9-10).  In response, on the contrary, Chapman et al. specifically teaches that the release modifying agent may be associated with the composition contained in the cavity of the pouch and the release modifying agent may be admixed with such composition (paragraph [0062]), and as evidenced by Powers et al., microporous particulates such as clay adsorb flavorants into their pores (paragraph [0058]) in flavor emitting compositions (title), and therefore the flavoring agent in the composition of Chapman et al. as discussed above would be adsorbed into the pores of the clay release modifying agent in such composition.  Moreover, since the rejections are based only on the teachings of the prior art they are not impermissible hindsight reconstruction.
Applicant argues that there is nothing in Chapman et al. to guide one of skill in the art specifically to a clay and certainly not to sepiolite (remarks page 10).  In response, on the contrary, Chapman et al. specifically teaches that clay is a suitable adsorbent release modifying agent (paragraph [0080]), which provides motivation and a reasonable expectation of success in using clay as an adsorbent release modifying agent, and Meyer et al. discloses clay in tobacco products (abstract) wherein sepiolite is a porous clay that adsorbs flavoring substances (paragraphs [0011]), which provides motivation and a reasonable expectation of success in using sepiolite as the clay in the composition of Chapman et al.
Applicant argues that Chapman et al. does not teach or suggest sustained release and that Chapman et al. teaches that certain release modifying materials such as clay permanently capture and bind materials that are not desired to be released from the pouch (remarks pages 10-12).  In response, Chapman et al. teaches that the release modifying agent such as clay is adapted to react with a releasable component thereby modifying the release thereof from the pouch, as discussed in the rejection.  Thus, the release modifying agent modifies the release of the releasable component from the pouch.  In other words, the releasable component may still be released from the pouch, it is just released in a modified manner.  Moreover, applicant’s interpretation that binding necessarily prevents release rather than for example slowing it down (i.e., sustained release) would thwart the purpose of the releasing of the releasable component such as tobacco or flavoring into the mouth.  If such releasable components were prevented from being released into the mouth, how would substantial amounts of the releasable component be ingested after a time suitable for use/enjoyment by the user for example about 10-60 minutes or 15-45 minutes, as suggested by Chapman et al.?  Such interpretation/view is reinforced by Powers et al. which teaches that microporous particulates such as clay adsorb flavorants into their pores (paragraph [0058]) and then subsequently emit flavor in flavor emitting compositions (title), which could not occur if adsorption prevents any subsequent release.  Moreover, if clay prevents release rather than sustaining release over time, how is applicant’s releasable material sustainably released from the clay carrier material as claimed?
Applicant argues that although Powers et al. may indicate that a porous material such as clay is capable of adsorption of certain components such as flavoring agents, there is nothing in the cited references to demonstrate that the flavoring agent would necessarily and inevitably be adsorbed in the pores of the carrier sepiolite (remarks pages 12-13).  In response, Powers et al. teaches that microporous particulates such as clay adsorb flavorants into their pores (paragraph [0058]), which provides reasonable (i.e., more likely than not, preponderance of the evidence, see e.g. MPEP 706(I)) support to determine that a flavorant admixed with clay such as in Chapman et al. necessarily becomes adsorbed into pores in such clay.  
Applicant argues that Meyer et al. is directed to filter materials for reducing harmful substances in tobacco smoke and thus would not have provided motivation for use in an oral product (remarks page 13).  In response, Chapman et al. suggests using clay for adsorbing nicotine and flavoring substances, and Meyer et al. teaches use of porous sepiolite clay for adsorbing flavoring substances in nicotine products, and thus both references are in the same field of endeavor of flavored nicotine products, and both references are also reasonably pertinent to the problem of adsorbing flavoring substances.
Meyer et al. teaches away from using clay because flavoring substances are filtered out in addition to odorous substance (remarks page 13).  In response, the primary reference Chapman et al. specifically suggests use of clay as the release modifying agent to adsorb flavoring substances, and does not limit the species of clay used, and Meyer et al. is merely cited for a species of clay that is known to adsorb flavoring substances.  Thus, rather than teaching away, Meyer et al. teaches a species of clay that does exactly what Chapman et al. teaches is desirable.

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although Onal et al. teaches sepiolite having an average macropore diameter of 70 nm as discussed above, Onal et al. does not teach sepiolite having an average pore size of about 500 nm to about 500 µm as in claim 42.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617